UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         11/20/2019
 GARY GIORGOBIANI,

                                   Plaintiff,
                                                                    19-CV-8792 (VSB)
                       -against-
                                                                  ORDER OF SERVICE
 FORTY-FIVE TEN HY, LLC; ANGIE CAHILL,

                                   Defendants.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17 and the New York State Human Rights Law, N.Y. Exec.

Law §§ 290 to 297, and the New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101

to 131, alleging that his employer discriminated against him based on his religion. By order

dated October 16, 2019, the Court granted Plaintiff’s request to proceed in forma pauperis

(“IFP”).

                                            DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119,

123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and

serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is
issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Forty-Five Ten HY, LLC and Angie

Cahill through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue a summons and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. 1

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Forty-Five Ten HY, LLC and Angie Cahill and deliver to the U.S. Marshals Service

all documents necessary to effect service.




        1
            Plaintiff has consented to receive electronic service of Court filings. (ECF No. 3.)

                                                    2
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    November 20, 2019
           New York, New York




                                                 3
       DEFENDANTS AND SERVICE ADDRESSES

Forty-Five Ten HY LLC
16-15 Main Street
Dallas, Texas 75201

Angie Cahill
Forty-Five Ten HY, LLC
16-15 Main Street
Dallas, Texas 75201
